Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination (RCE) and the amendment filed 8/17/2021, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive.
	Applicant has added new claims 29-42. The rejections of these claims are stated below.
	Applicant has amended claim 23. Applicant states the cited reference fails to anticipate or disclose transmitting a downlink signal on different MIMO subchannels using disjoint .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 23, 25, 27, 28, 30, 32, 34, 35, 37, 39, 41 and 42 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Thomas et al (US 2006/0093065).
Regarding claims 23, 30 and 37, Thomas discloses a base station and a method, comprising: 
a second plurality of antennas (Figures 2 or 3, antennas 207 or 307), wherein the second plurality of antennas comprises disjoint groups of antennas (Figure 6 shows the antenna selection at the base station for the transmission of the data streams. Paragraph 0026 discloses each stream is power weighted according to the scalar weighting derived in block 605 from the feedback message. Then, each stream is fed to an antenna selection switch block 606. The antenna selection for each stream is according to the feedback message that conveys the index of the selected antenna for that stream. The antenna selection switch block 606 picks a subset of the total number of transmit antennas on which to transmit the data streams. This selection can be labelled as disjoint groups of antennas.); 
a radio operably coupled to the second plurality of antennas (Figure 11: base station downlink beamforming unit 1100); and 
a processor operably coupled to the radio (Figure 11: base station downlink beamforming unit 1100), wherein the base station is configured to: 
(Paragraph 0031: the feedback reception unit 1110 is provided with the received antenna data 1105 corresponding to the feedback portion of the uplink. The feedback reception unit 1110 uses the provided received feedback data to determine the codebook weight selection and power weightings sent by the MS in its feedback message.) between the second plurality of antennas and a first plurality of antennas of the wireless device (Figures 2 or 3, antennas 207 or 307), wherein the CSI provides information related to unequal weighting corresponding to different MIMO subchannels of the MIMO channel, and wherein each different MIMO subchannel corresponds to a different MIMO layer (Figure 6 discloses the stream power weights being applied to each data stream. Each data stream is input to the antennas for transmission. Figure 6 shows the antennas will transmit a MIMO subchannel to a receiver. A data stream is a layer. Paragraph 0042 discloses the streams are indexed in the order of decreasing power weighting and all the power weightings sum up to one. Therefore, these weights are unequal.); and 
transmit a downlink signal to the wireless device based on the CSI, wherein the downlink signal is transmitted on the different MIMO subchannels, wherein respective ones of the disjoint groups of antennas are used to transmit over the different MIMO subchannels (Figure 6 shows the antenna selection at the base station for the transmission of the data streams. Paragraph 0026 discloses each stream is power weighted according to the scalar weighting derived in block 605 from the feedback message. Then, each stream is fed to an antenna selection switch block 606. The antenna selection for each stream is according to the feedback message that conveys the index of the selected antenna for that stream. The antenna selection switch block 606 picks a subset of the total number of transmit antennas on which to transmit the data streams. This selection can be labelled as disjoint groups of antennas.).
Regarding claims 25, 32 and 39, Thomas discloses wherein the unequal weights relate to power levels for the different MIMO subchannels (Thomas: Figure 10: Downlink channel estimation unit estimates the channels and feedback unit will send feedback regarding the channel to a base station. Paragraph 0050: The MS quantizes the power weightings and sends them back to the base station.).  
Regarding claims 27, 34 and 41, Thomas discloses wherein said decoding the received downlink signal based on the CSI comprises selecting a precoding matrix for decoding the received downlink signal based on the information related to the unequal weighting corresponding to the different MIMO subchannels of the MIMO channel (Thomas: paragraph 0026: Figure 6 is a block diagram of a source unit using antenna selection and power weightings. Note that this case is mathematically equivalent to using the codebook selection strategy of figure 5 with a codebook whose columns correspond to the columns of the identity matrix. The decoding will correspond to the encoding of the transmitter.).  
Regarding claims 28, 35 and 42, Thomas discloses wherein the precoding matrix has a block diagonal format (Thomas: paragraph 0026: Figure 6 is a block diagram of a source unit using antenna selection and power weightings. Note that this case is mathematically equivalent to using the codebook selection strategy of figure 5 with a codebook whose columns correspond to the columns of the identity matrix. The decoding will correspond to the encoding of the transmitter.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 24, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2006/0093065) in view of Sarkis et al (US 2019/0305911).
Regarding claims 24, 31 and 38, Thomas discloses the base station as stated above. Thomas does not disclose the different MIMO subchannels comprise a stronger group of MIMO subchannels and a weaker group of MIMO subchannels, wherein the stronger group of MIMO subchannels have a larger transport block size than the weaker group of MIMO subchannels. Sarkis discloses the communication system shown in .

6.	Claims 26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2006/0093065) in view of Kusunoki (US 2015/0139345).
	Regarding claims 26, 33 and 40, Thomas discloses the base station stated above. Thomas does not disclose wherein the unequal weights relate to channel gains for the different MIMO subchannels.
Kusunoki discloses a MIMO communication method shown in figure 6. Kusunoki discloses the receiver performs channel estimation of the signal transmitted by the base station (paragraph 0044). The signal is demodulated and channel gains of the communication channels are obtained. Paragraph 0081 discloses the receiver estimates the channel gains and feds this information to the base station. Paragraphs 0079-0080 and claim 7 recite the decoding of the received signal to recover the transmitted information. This recovery will be based on the feedback that is sent and the .

7.	Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2006/0093065) in view of Ren et al (US 2020/0374175).
Regarding claims 29 and 36, Thomas discloses the base station stated above. Thomas does not disclose wherein the base station comprises a next generation node B (gNB).
Ren discloses the communication system shown in figure 2. CSI is received and a signal is precoded and transmitted. Ren discloses the base station is a next generation node B (gNB) in paragraph 0092. Paragraph 0103-0104 discloses the transmitter uses a plurality of transmit antennas. Paragraph 0105 discloses the MIMO layers are the streams. The use of the gNB allows for the improvements from the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/26/2021